Citation Nr: 0819026	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as brain damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied entitlement to 
service connection for brain damage.  In April 2007, the 
Board remanded the case to the RO for further development.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
head injury residual, to include brain damage, was present in 
service; that such a head injury residual or "other organic 
diseases of the nervous system" was manifested to a 
compensable degree within a year following separation from 
active duty; or that the veteran has any head injury residual 
(including brain damage) related to service or a service-
connected disorder.


CONCLUSION OF LAW

Residuals of a head injury (including brain damage) were not 
incurred in or aggravated during military service, nor may 
such be presumed to have been so incurred; head injury 
residuals are not related to service or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.310 (2006); 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007). 

	


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a letter sent to the 
veteran in October 2003, which fully addressed all four 
notice elements; as well as generally by a letter sent to him 
earlier on another matter, in July 2001.  The information 
contained in the letters informed the veteran of what 
evidence was required to substantiate a claim for service 
connection.  The veteran was also notified of his and VA's 
respective duties for obtaining evidence, and was asked to 
submit evidence and/or information in his possession to the 
agency of original jurisdiction (AOJ).  

The notice letters were sent before the initial AOJ decisions 
in this matter, thus the Board finds that there was no 
prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denial of the claim decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claim 
throughout the appeal in the statement of the case and in the 
supplemental statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment.  
There is no indication that any other treatment records exist 
that should be requested and which have not already been 
requested, or that any pertinent evidence has not been 
received.  Also, the veteran was afforded appropriate VA 
examinations during the pendency of the claim on appeal.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, including brain hemorrhage, brain 
thrombosis, and other organic diseases of the nervous system 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  There is no medical 
evidence of any brain hemorrhage or brain thrombosis.  
Therefore, no further consideration with respect to these two 
conditions is necessary; but other organic diseases of the 
nervous system is further discussed below. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection is in effect for post-traumatic stress 
disorder (PTSD).  The determination of the current claim is 
complicated to an extent because as a psychiatric disorder, 
PTSD can entail multiple psychiatric symptoms, which may 
cover some of the same symptoms associated with brain injury.  
Such symptoms that may result from either condition include 
cognitive deficits, which as reflected below, appear to be 
the core symptomatology claimed as the veteran's brain damage 
residuals of head injury in service.  
 
Service medical records include a May 1971 treatment note 
showing that the veteran was treated for complaints of a 
"fractured nose" due to blunt trauma to the nose two days 
before.  At that time the treatment provider found the 
condition include swelling, tenderness, and no other 
deformity.  The report of X-ray examination at that time 
indicated that the veteran had been hit by a fist to the 
nose.  That report revealed that there was no fracture of the 
nasal bone.

Subsequently an August 1971 treatment note shows that the 
veteran had been involved in a fist fight at that time.  On 
being seen, both nostrils were bleeding, the nose was swollen 
and blue, and was slightly tender to motion.  The veteran 
also had a swollen upper lip without laceration.  The 
impression was contusions, hematoma.

There are no later service medical records showing treatment 
for the above two injuries, or for any other head trauma.  
The report of a March 1972 examination at the expiration of 
the veteran's term of service contains no notation of any 
significant or interval history referable to the claimed 
condition.  On examination, all referable evaluations were 
normal, including for head, face, neurologic and psychiatric 
examination.  

The claims file contains VA and private treatment records 
dated from February 1983 to 2007.  Beginning in February 1983 
treatment records show treatment for psychiatric 
symptomatology.  A discharge summary for treatment in 
February 1983 shows treatment for symptoms diagnosed as 
depressive reaction, crowd phobia, and marital discord.  
Private treatment records in February 1983 show treatment for 
symptoms diagnosed as depression with long-standing 
agoraphobia secondary to Vietnam.  A VA treatment record in 
March 1983 shows treatment for symptoms diagnosed as atypical 
depression, and marital conflict; and on Axis II, as rule out 
mixed personality disorder.  In March 1983 a private 
treatment provider diagnosed "Vietnam syndrome" which was 
associated with symptoms of "nerves" due to combat service 
in Vietnam.  

A VA treatment record in July 2002 contains the first 
diagnosis of PTSD, which the treatment provider associated 
with psychiatric symptoms similar to those in the paragraph 
above, including that the veteran was depressed, had an 
irritable mood, startled easily, and had mild anxiety.  

The report of an April 2003 VA examination for PTSD shows 
that after examination, the examiner diagnosed PTSD, which 
the examiner associated with symptomatology including as to 
mood and affect.  In a concluding discussion the examiner 
noted associated symptoms of crowd avoidance, intrusive 
thoughts, nightmares, exaggerated startle response, 
avoidance, hypervigilance, trouble sleeping.

In that same examination report, the examiner also addressed 
the following matters associated with the current claim.  The 
veteran reported a history of physical injury due to a fist 
fight and being hit on the head with a baseball bat, causing 
loss of consciousness.  In this regard, the examiner noted on 
examination that the veteran's thought process was 
circumstantial and that sometimes the veteran seemed to have 
some trouble understanding questions.  The examiner also 
found that the veteran's memory was impaired, that he was not 
able to concentrate, and that he had a low average range of 
intelligence.  The impression on Axis I included "rule out a 
cognitive disorder."  At the conclusion of the examination 
report, the examiner recommended further evaluation of the 
veteran's cognitive functioning and memory, given the 
veteran's memory difficulties.

In May 2003, the veteran underwent a VA memory and 
neuropsychology examination to evaluate the veteran's 
cognitive functioning and memory.  The veteran reported 
complaints of memory problems.  Test results showed cognitive 
function impairment. After examination, the report includes 
an Axis I impression of cognitive disorder not otherwise 
specified; as well as chronic PTSD and rule out dyslexia and 
learning disorder.  

The examiner opined that the noted deficits were signs of 
some cortical impairment, raising the possibility that the 
veteran had an acquired and residual brain damage.  The 
examiner opined that the cause was unknown, but that 
attention must be pain to the effect of repeated bypass 
surgeries and the possibility of hypoxic effects in brain 
function.  The examiner suggested that brain imaging of the 
subcortical area and areas related to brain function of 
memory would be helpful in determining the cause of the 
observed cognitive deficits.

In a May 2007 VA examination for neurological disorders, the 
examiner addressed the questions of the nature and etiology 
of any currently present cerebral or subcortical dysfunction 
and resulting memory impairment.  The report of that 
examination shows that the veteran reported that he 
experienced several injuries in service he believed to have 
damaged his brain.  First, a heating element exploded and 
resulted in a concussion.  Second, he was assaulted in a 
fight.  Third, he was assaulted with a baseball bat and 
knocked unconscious.  He reported that due to these, he 
experienced a broken nose and required surgery.  

On examination, the examiner noted basically that the 
veteran's fund of information was generally limited.  Cranial 
nerve examination demonstrated no abnormality with respect to 
areas examined.  No motor system abnormalities were found.  
The examiner made a finding that there was no obvious 
dementia; and that the veteran reported several apparently 
minor traumatic head injuries, but there was no obvious 
residual present.  

In a July 2007 addendum to that examination, the examiner 
provided further remarks after reviewing the claims file.  
The examiner noted that at the time of the May 2007 
examination, neurologic examination failed to demonstrate any 
neurologic residual that could be attributed to a closed head 
injury.  After the present review of the claims folder, 
particularly with respect to the service medical records, the 
examiner opined that there was no evidence of a significant 
closed head trauma and no evidence of any neurologic 
impairment at all.  On this basis, the examiner concluded 
that there was no documented head injury, and therefore no 
complaints could be related as residual to that.  The 
examiner also opined that there was no neurological disorder, 
thus there was no residual from a closed head injury.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for brain damage 
residuals of a head injury.  Review of the service medical 
records, including the reports of the two recorded injuries 
to his face, fails to show any evidence of concussion or 
other neurological damage in service.  Basically, the only 
recorded medical reports of head injury in service involved 
no more than non-fracture soft-tissue type (blood, swelling) 
facial surface injuries to the nose and upper lip, due to 
being hit by a fist in two separate fights.  There is no 
evidence at all of any injury involving being hit on the head 
with a baseball bat, or any other similarly serious head 
trauma; or of any significant immediate effects or treatment.  
Following the two injuries in May and then in August 1971, 
there are no records of any further complaints or treatment 
for those injuries.

Following service, there is evidence beginning in 1983 of 
psychiatric symptomatology, which were later associated with 
and diagnosed as PTSD-for which service connection has been 
granted.  The record does not show until the early 2000s, 
however, any evidence of such deficits as noted by the May 
2003 VA examiner as signs of some cortical impairment.  Post-
service medical records showing no indication until many 
years after service, in this case about three decades, are 
probative evidence against a nexus with service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

The record contains no medical opinion or medical evidence 
linking any brain damage symptomatology diagnosed in the 
early 2000s to the veteran's period of service or to a 
service-connected disorder.  In this regard, service 
connection may be established on a secondary basis for a 
disability shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In this case, however, the veteran is claiming entitlement to 
service connection for residuals from inservice head injury 
or injuries.  While service connection is in effect for post-
traumatic stress disorder (PTSD), the veteran is not 
maintaining that his claimed brain damage symptomatology 
(claimed as residual of a head injury) is proximately due to 
or the result of that PTSD; and there is no evidence to 
suggest such a relationship.  Moreover, any referable 
cognitive or other psychological condition that has been 
medically attributed as etiologically related to the service-
connected PTSD would be evaluated as part of the PTSD; and 
cannot be associated as part of a claimed brain damage 
residual of a head injury in service.  Further there is no 
medical evidence that the service-connected PTSD may have 
aggravated any  otherwise unrelated brain damage pathology. 

The VA examiner in May 2003, who recorded an impression of 
cognitive disorder, noting signs of some cortical impairment 
raising the possibility of an acquired and residual brain 
damage, nevertheless did not link that with service.  On the 
contrary, that examiner suggested that the observed symptoms 
could be the result of possible hypoxic effects in brain 
function as the result of repeated bypass surgeries.  Those 
surgeries were performed fairly recently, with the most 
recent surgery in December 2000.  Only since then did VA 
examiners and treatment providers note any symptoms that were 
thought to possibly be indications of brain damage-beginning 
in July 2001 as reflected in a VA treatment record which 
noted the veteran was sluggish and even his speech was 
somewhat slurred.   

Based on recommendations in the May 2003 VA examination 
report, VA examined the veteran in May 2007, with addendum in 
July 2007, for the purpose of determining the nature and 
etiology of any current cerebral or subcortical dysfunction.  
At that examination, the examiner determined that there was 
no neurologic residual that could be attributed to a closed 
head injury, and in fact that there was no evidence of any 
neurologic impairment at all. 

In sum, there is no opinion or medical evidence otherwise to 
link any earlier observed neurologic deficits to head injury 
in service, and the most recent examination findings are 
essentially that there is no evidence of any neurologic 
impairment.  Based on this, as discussed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
brain damage residuals of a head injury.   
 
While the veteran has attested as to his belief that he has 
brain damage residuals of a head injury that is related to 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for brain damage residuals of a head 
injury must be denied.  After considering all the evidence, 
the Board finds that the preponderance of the evidence is 
against this claim.  In reaching this decision, the Board 
considered the "benefit of the doubt" doctrine, however, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  38 C.F.R. § 3.102 (2007); 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for brain damage residuals 
of a head injury is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


